 In the Matter of GLAZER STEEL CORPORATION,EMPLOYERandINTER-NATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTALIRONWORKERS, SHOEMENSLOCAL No. 715, A. F. L.,PETITIONERCase No. 10-RC-382.-Decided February 9,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all the production and maintenanceemployees, including all truck drivers, yardmen, plant janitors, stock-room clerks, and electricians, but excluding the janitress, office boy,salesmen, scrap buyers, watchmen, office and clerical employees, guards,professional employees, and all supervisors as defined in the Act.While otherwise in agreement, the Employer contends that the scrapyardmen and truck drivers should be excluded from the proposed unit.The Employer, a Tennessee corporation, is engaged at its plant inKnoxville, Tennessee, in the fabrication and sale of heavy structuralsteel and in the purchase and sale of scrap metals.All the physical facilities of the Employer are within the samefence enclosure, though the functional activities are sectionalized asmuch as possible into three divisions: steel fabricating, steel ware-Houston, Reynolds,and Murdock.81 N. L.R. B., No. 96.530 GLAZER STEEL CORPORATION531housing and yard, and metal scrap.The steel fabricating divisionmanufactures various structural shapes and plates.The steel ware-housing division handles new steel and plate material for use eitherby the fabricating division or for resale in its original form.Thescrap division handles both non-ferrous metal and scrap iron; it alsobales scrap iron into 300 pound bundles for shipment to the steel mills.The steel fabrication division occupies an entire building.A secondbuilding is occupied principally by the non-ferrous metal scrap work-ers with the smaller portion of the same building used for new steelwarehousing.An overhead crane runway, several hundred feet inlength, runs between these two buildings to a railroad siding and load-ing point.On one side of these buildings is an outdoors yard areawhere new and used steel is stored while on the other side of the build-ings is a yard area devoted to the baling and storage of the scrapmetal.The crane runway is used by the scrap yard as well as by thefabricating shop and new steel yard.There are approximately 35 yardmen.Of this number, however,approximately 5 are classed by the Employer as new steel yardmenwho work in the warehousing of new steel and whom it would includein the unit.The Employer maintains that the work performed bythe remaining 30 employees is separate and distinct from all the otheremployees.Approximately 4 of these scrap yardmen work inside thebuilding largely devoted to the scrap non-ferrous metals.The remain-ing scrap yardmen work outdoors in the scrap yard. The Employercontends that the yardmen have different supervision from the fabri-cating shop; that they are in a different type of operation and workunder different conditions ; and that they are a different type of worker.Separate bookkeeping records are kept for the various departments.The record shows that though each operation has its own supervisoreach of these officials is responsible to the Employer's general super-intendent.Further, there is testimony that "Management itself andthe owners of the company do a lot of direct supervision."All em-ployees use the same time clock, are subject to the same working hoursand regulations, the same insurance and employee relation programs,and use the same sanitary facilities.Though there is little interchangeof employees between departments, all employees have easy access toall parts of the plant and use some of the same physical facilities.Oneemployee' works in both the shop and yard. The new steel yardmen.whom Employer would include in this proposed unit, assist the scrapyardmen in emergencies. In view of these circumstances and theentire record in the case we find that the scrap yardmen have a sub-'Ralph Stevens.829595-50-vol. 81-35 532DECISIONS OF NATIONALLABOR RELATIONS BOARDstantial communityof interestswith theother employees in the unitand we shall thereforeinclude them .2There remainsfor consideration the questionwhether the truckdrivers should be included in the proposed unit.Three of the five drivers spend a large percentage of their time awayfrom the plant hauling scrap metals and new steel metals in interstatecommerce.The remaining two drivers haul principally in and aboutthe local area.Employer contends that the working conditions andthe laws governing these individuals are so different as to warrant theirexclusion from the proposed unit.We are of the opinion that the difference between the duties andworking conditions of the truck drivers and those of the productionand maintenanceemployees does not itself require a separation ofthese groups for purposes of collective bargaining.Though thedrivers keep their own time when out of town, they all punch the sametime clock when in town; they come under the same insurance plansas allother employees; all are subject to the same general supervisionby managementofficials.The three out-of-State drivers spend a largepart of their time hauling steel for delivery to other plants in carry-ing out the jobber-broker aspect of the Employer's business, but thetestimony clearly emphasizes that these drivers only follow ordersand are not salesmenor agents of the Employer.The Employertestified that these truck operations are necessary in order to continuecompany operations even though not all departments might be imme-diately affected.On the basis of the entire record, including the absence of any bar-gaining history at the plant, and the fact that no other labor organiza-tion presentlyseeksto represent the Employer's truck drivers in aseparate unit, we are of the opinion that these employees may appro-priately be included in the employer-wide unit of production andmaintenanceemployees for the purposes of collective bargaining.Ac-cordingly, we shall include the truck drivers in the unit hereinafterfound appropriate.8We find that all production and maintenance employees of theEmployer, including all truck drivers, yardmen, plant janitors, stock-room clerks, and electricians, but excluding the janitress, office boy,salesmen, scrapbuyers,watchmen, office and clerical employees,guards, professional employees, and all supervisors as defined in theAct, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.2 Cf. Matter of George Block, d/b/a Block Brothers,80 N. L.R. B. 257;Matter of ElCampo Rice Milling Company,73 NL.R. B. 927;Matter of Horton's Lumber Company,Inc., 72N. L. R. B.1129;Matter of Cummer-Graham Company,71N. L.R. B. 289.3Matter ofWasatch Oil Refining Company, 76N. L.R. B. 417. GLAZER STEEL CORPORATION533DIRECTION OF ELECTION11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Glazer Steel Corporation,Knoxville, Tennessee, an election by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series5, as amended, among the employees in the unit found appropriate inparagraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Associationof Bridge, Structural and Ornamental Iron workers, Shopmens LocalNo. 715, AFL.4 Petitioner requested that an eligibility date of August 10 or 11, 1948,be used in orderto permit 19 employees to vote who had been temporarily laid off.The Direction ofElection makes sufficient provision to include these temporarily laid-off employees withinthe group eligible to vote.